 

Exhibit 10.2

 

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Amendment No. 1 to the Second Amended and Restated Limited Liability
Company Agreement (this “Amendment”) of Funko Acquisition Holdings, L.L.C., a
Delaware limited liability company (the “Company”), is entered into as of May
10, 2018 by and among the Company, Funko, Inc., a Delaware corporation (the
“Corporation” and, in its capacity as Manager under the Second A&R LLC Agreement
(as defined below), the “Manager”), the Members of the Company listed on the
signature pages hereof (collectively, the “Amending Members”) and, solely for
purposes of Section 4 hereof, The Dale Schultz Family Trust, Dated December 8,
2011, and The Trevor Schultz Family Trust, Dated December 8, 2011.  Capitalized
terms used and not defined herein shall have the meaning set forth in the Second
A&R LLC Agreement (as defined below).  

 

WHEREAS, the Company and its Members entered into a Second Amended and Restated
Limited Liability Company Agreement, dated as of November 1, 2017 (together with
all schedules, exhibits and annexes thereto, the “Second A&R LLC Agreement”);

 

WHEREAS, Section 16.03 of the Second A&R LLC Agreement provides that the Second
A&R LLC Agreement may be amended or modified upon the consent of the Manager and
a majority of the Common Units entitled to vote then outstanding (excluding for
purposes of such, all Common Units held directly or indirectly by the
Corporation), which majority shall include the Common Units held by ACON and its
Permitted Transferees for so long as ACON and such Permitted Transferees own
five percent (5%) of the Common Units; and

 

WHEREAS, the Company, the Manager and the Amending Members desire to amend the
Second A&R LLC Agreement as set forth herein.  

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.Amendment to the Definition of “Distributable Cash.”  The definition of
“Distributable Cash” is hereby amended to read as follows:

 

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to Section
4.01(a) or Section 4.01(b), the amount of cash that could be distributed by the
Company for such purposes in accordance with the Credit Agreements (and without
(i) otherwise violating any applicable provisions of any of the Credit
Agreements or, (ii) causing (or being reasonably expected to cause) the Company
not to be in compliance with any of the covenants contained in the Credit
Agreements as of the applicable date of determination of compliance for the
applicable covenant, as determined in the good faith judgment of the Manager).”

 

 

--------------------------------------------------------------------------------

 

2.Amendment to Section 3.05 of the Second A&R LLC Agreement.  Section 3.05 of
the Second A&R LLC Agreement is hereby amended to read as follows:

 

Section 3.05 Repurchase or Redemption of shares of Class A Common Stock. If, at

any time, any shares of Class A Common Stock are repurchased or redeemed
(whether by exercise of a put or call, automatically or by means of another
arrangement) by the Corporation for cash, then the Manager shall cause the
Company to either (a) immediately prior to such repurchase or redemption of
Class A Common Stock, redeem a corresponding number of Common Units held
(directly or indirectly) by the Corporation, at an aggregate redemption price
equal to the aggregate purchase or redemption price of the shares of Class A
Common Stock being repurchased or redeemed by the Corporation (plus any expenses
related thereto) and upon such other terms as are the same for the shares of
Class A Common Stock being repurchased or redeemed by the Corporation, or (b) in
connection with such repurchase or redemption, effect a subdivision or
combination (by reverse Common Unit split, reclassification, recapitalization or
similar event) of the Common Units in order to maintain, following such
repurchase or redemption, a one-to-one ratio between the number of outstanding
Common Units owned by the Corporation and the number of shares of Class A common
stock then outstanding in accordance with Section 3.04(a). Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make any repurchase or redemption if such repurchase or redemption would violate
any applicable Law.

 

3.Amendments to Section 4.01(b) of the Second A&R LLC Agreement.

 

 

(a)

Section 4.01(b)(i) of the Second A&R LLC Agreement is hereby amended to read as
follows:

 

“(i)With respect to each Fiscal Year, the Company shall, to the extent permitted
by applicable Law, make cash distributions (“Tax Distributions”) to each Member
in accordance with, and to the extent of, such Member's Assumed Tax
Liability.  Tax Distributions pursuant to this Section 4.01(b)(i) shall be
estimated by the Company on a quarterly basis and, to the extent feasible, shall
be distributed to the Members out of Distributable Cash (together with a
statement showing the calculation of such Tax Distribution and an estimate of
the Company's net taxable income allocable to each Member for such period) on a
quarterly basis on April 15th, June 15th, September 15th and January 15th (of
the succeeding year) (or such other dates for which individuals are required to
make quarterly estimated tax payments for U.S. federal income tax purposes)
(each, a “Quarterly Tax Distribution”); provided, that the foregoing shall not
restrict the Company from making a Tax Distribution on any other date. Quarterly
Tax Distributions shall take into account the estimated taxable income or loss
of the Company for the Fiscal Year through the end of the relevant quarterly
period.  A final accounting for Tax Distributions shall be made for each Fiscal
Year after the allocation of the Company's actual net taxable income or loss has
been determined and any shortfall in the amount of Tax Distributions a Member
received for such Fiscal Year based on such final accounting shall promptly be
distributed to such Member out of Distributable Cash.  For the

 

 

--------------------------------------------------------------------------------

 

avoidance of doubt, any excess Tax Distributions a Member receives with respect
to any Fiscal Year shall reduce future Tax Distributions otherwise required to
be made to such Member with respect to any subsequent Fiscal Year.”

 

 

(b)

Section 4.01(b)(ii) of the Second A&R LLC Agreement is hereby amended to read as
follows:

 

“(ii)To the extent a Member otherwise would be entitled to receive less than its
Percentage Interest of the aggregate Tax Distributions to be paid pursuant to
this Section 4.01(b) (other than any distributions made pursuant to Section
4.01(b)(v)) on any given date, the Tax Distributions to such Member shall be
increased to ensure that all Distributions made pursuant to this Section 4.01(b)
are made pro rata in accordance with the Members’ respective Percentage
Interests.  If, on a Tax Distribution Date, Distributable Cash is not sufficient
to distribute to the Members the full amount of the Tax Distributions to which
such Members are otherwise entitled, Distributions pursuant to this Section
4.01(b) shall be made to the Members to the extent of Distributable Cash in
accordance with their Percentage Interests and the Company may, but shall not be
required to, make future Tax Distributions as soon as Distributable Cash becomes
available that is sufficient to pay the remaining portion of the Tax
Distributions to which such Members are otherwise entitled.”

 

 

(c)

Section 4.01(b)(iii) of the Second A&R LLC Agreement is hereby amended to read
as follows:

 

“(iii)In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year (other than an audit conducted pursuant to the Revised Partnership
Audit Provisions for which no election is made pursuant to Section 6226
thereof), or in the event the Company files an amended tax return, each Member’s
Assumed Tax Liability with respect to such year shall be recalculated by giving
effect to such event (for the avoidance of doubt, taking into account interest
or penalties).  Any shortfall in the amount of Tax Distributions the Members and
former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members out of Distributable Cash, except, for
the avoidance of doubt, to the extent Distributions were made to such Members
and former Members pursuant to Section 4.01(a) and this Section 4.01(b) in the
relevant taxable years sufficient to cover such shortfall.”

 

4.Amendments to ARTICLE XII of the Second A&R LLC Agreement.  ARTICLE XII of the
Second A&R LLC Agreement is hereby amended to add the following as Section
12.03.

 

“Section 12.03    Omitted Members. Notwithstanding anything in this Agreement to
the contrary, in the event that after the Effective Time, the Manager determines
that any

 

 

--------------------------------------------------------------------------------

 

Person listed on Schedule 1 and Schedule 2 of this Agreement was not a member of
the Company pursuant to the Initial LLC Agreement and did not hold Original
Units prior to the Effective Time as contemplated in the recitals to this
Agreement (any such person, a “Listed Non-Member”), the Manager is hereby
authorized to correct the Schedule of Members to replace the name of such Listed
Non-Member with the name of the member that held the Original Units (or any
portion thereof) attributed to such Listed Non-Member on Schedule 1 hereto (any
such Person, an “Omitted Member”). Upon the execution and delivery by such
Omitted Member of (a) a duly executed joinder to this Agreement, duly
acknowledged by the Listed Non-Member and in form and substance satisfactory to
the Manager, and counterparts to any applicable Other Agreements, and (b) any
other documents or instruments, duly executed by the Omitted Member and/or the
Listed Non-Member, as may be reasonably requested by the Manager, such Omitted
Member will be a Pre-IPO Member and a Member for all purposes under this
Agreement, with the same force and effect as if such Omitted Member had been
listed on Schedule 1 and Schedule 2 hereto as the holder of the Original Units
and Common Units, respectively, attributed to such Listed Non-Member and had
executed and delivered a counterpart to this Agreement, in each case, as of the
Effective Time.  Notwithstanding anything to the contrary contained in this
Agreement, a Listed Non-Member may transfer to an Omitted Member such number of
shares of Class B Common Stock as shall equal the number of Common Units set
forth opposite the name of such Omitted Member in the Schedule of Members (after
giving effect to the amendment thereof by the Manager pursuant to the first
sentence of this Section 12.03), and, as provided by the certificate of
incorporation of the Corporation, such transfer shall constitute a “Permitted
Transfer,” and such Omitted Member a “Permitted Class B Owner” for all purposes
under the certificate of incorporation of the Corporation.”

 

5.Amendments to Section 16.01(a) of the Second A&R LLC Agreement.  Clause (i) of
Section 16.01(a) is hereby amended to read as follows:

 

(i)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager deems appropriate or necessary to form,
qualify, or continue the qualification of, the Company as a limited liability
company in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (B) all instruments which the
Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (C)
all conveyances and other instruments or documents which the Manager deems
appropriate or necessary to reflect the dissolution and winding up of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (D) all instruments relating to the admission, substitution or
withdrawal of any Member pursuant to Article XII or XIII, including, for the
avoidance of doubt, all instruments relating to the substitution of an Omitted
Member for a Listed Non-Member in accordance with Section 12.03 hereof; and

 

 

 

--------------------------------------------------------------------------------

 

6.No Further Modifications or Amendment.  Except as amended hereby, the Second
A&R LLC Agreement shall remain in full force and effect and the parties agree
that no other modification or amendment exists or is valid or enforceable.

 

7.Counterparts.   This Amendment may be executed in separate counterparts, each
of which will be an original and all of which together shall constitute one and
the same agreement binding on all the parties hereto.

 

8.Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any suit, dispute, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be heard in the state
or federal courts of the State of Delaware, and the parties hereby consent to
the exclusive jurisdiction of such court (and of the appropriate appellate
courts) in any such suit, action or proceeding and waives any objection to venue
laid therein. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT (INCLUDING
BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT) AND SHALL
HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY
WITHIN THE STATE OF DELAWARE. WITHOUT LIMITING THE FOREGOING, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES AGREE THAT SERVICE OF PROCESS UPON SUCH
PARTY AT THE ADDRESS REFERRED TO IN SECTION 16.05 OF THE SECOND A&R LLC
AGREEMENT (INCLUDING BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING
RECEIPT), TOGETHER WITH WRITTEN NOTICE OF SUCH SERVICE TO SUCH PARTY, SHALL BE
DEEMED EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY.

 

9.Severability.  Whenever possible, each provision of this Amendment will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Amendment is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Amendment will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein

 

 

[remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, the Manager and each Amending Member has
executed this Amendment as of the date first set forth above.

 

The company:

 

funko acquisition holdings, l.l.c.

 

By: FUNKO, inc., its Manager

 

By: /s/ Russell Nickel                                           

Name: Russell Nickel

Title:   CFO

 

the manager:

 

FUNKO, inc.

 

By: /s/ Russell Nickel                                           

Name: Russell Nickel

Title: CFO

 






--------------------------------------------------------------------------------

 

amending member:

 

ACON FUNKO INVESTORS, L.L.C.

 

By ACON Funko Manager, L.L.C., its Manager

 

By:  /s/ Ken Brotman                                         

Name: Ken Brotman

Title: Manager






--------------------------------------------------------------------------------

 

amending member:

 

BRIAN MARIOTTI

 

/s/ Brian Mariotti                                                         

 






--------------------------------------------------------------------------------

 

amending members:

 

VICTORIA ANNE MARIOTTI, AS TRUSTEE OF MARIOTTI FAMILY IRREVOCABLE TRUST

 

By: /s/ Victoria Mariotti ____________________

Name: Victoria Mariotti

Title:   Trustee

 

 

VICTORIA ANNE MARIOTTI, AS TRUSTEE OF BRIAN R. MARIOTTI GRANTOR RETAINED ANNUITY
TRUST

 

By: /s/ Victoria Mariotti                                      

Name: Victoria Mariotti

Title:    Trustee

 






--------------------------------------------------------------------------------

 

AMENDING MEMBER:

JOHANNA GEPFORD

 

/s/ Johanna Gepford                                              

 






--------------------------------------------------------------------------------

 

AMENDING MEMBER:

ANDREW PERLMUTTER

 

/s/ Andrew Perlmutter                                           

 






--------------------------------------------------------------------------------

 

AMENDING MEMBER:

RUSSELL NICKEL

 

/s/ Russell Nickel                                                   

 






--------------------------------------------------------------------------------

 

AMENDING MEMBER:

TRACY DAW

 

/s/ Tracy Daw                                                         

 






--------------------------------------------------------------------------------

 

AMENDING MEMBER:

LAURIE ANDERSON

 

/s/ Laurie Anderson                                                 

 






--------------------------------------------------------------------------------

 

 

The undersigned hereby acknowledges and consents to the amendment set forth

in Section 4 of this Amendment as of the date first set forth above.

 

 

The Dale Schultz Family Trust,  Dated December 8, 2011

 

By: /s/ Dale Schultz                                    

Name:  Dale Schultz

Title:  Trustee

 

The Trevor Schultz Family Trust, Dated December 8, 2011

 

By: /s/ Trevor Schultz________________

Name:  Trevor Schultz

Title:  Trustee

